                           3:16-cv-03221-CSB-EIL # 63          Page 1 of 3
                                                                                                         E-FILED
                                                                    Tuesday, 29 December, 2020 04:37:08 PM
                                                                                Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                       URBANA

DAVID M. GILL, et al.,                         )
                                               )
                        Plaintiffs,            )
                                               )       Case No.: 3:16-cv-03221
                        v.                     )
                                               )       Judge Colin S. Bruce
CHARLES W. SCHOLZ, et al.,                     )
                                               )
                        Defendants.            )

 PLAINTIFFS’ CONSENT MOTION FOR LEAVE TO FILE CORRECTED EXHIBITS

        Pursuant to Local Rule 7.1(F), and with the Defendants’ consent, Plaintiffs respectfully

move the Court for leave to file the documents attached hereto as Exhibits 1, 2 and 3. The

documents are intended to replace three attachments that Plaintiffs erroneously filed in support of

Plaintiffs’ Response in Opposition to Defendants’ Renewed Motion for Summary Judgment (Dkt.

61) (“Plaintiffs’ Opposition”) and Plaintiffs’ Cross-Motion for Summary Judgment (Dkt. 62)

(“Plaintiffs’ Cross-Motion”). With the Court’s leave to file the attached Exhibits 1, 2 and 3,

Plaintiffs respectfully request that the Court direct the Clerk to withdraw the three erroneously

filed attachments that Exhibits 1, 2 and 3 are intended to replace. In support of this motion,

Plaintiffs state as follows:

        1.      On December 23, 2020, Plaintiffs timely filed Plaintiffs’ Opposition and Plaintiffs’

Cross-Motion.

        2.      Plaintiffs inadvertently filed the incorrect version of three attachments submitted in

support of Plaintiffs’ Opposition and Plaintiffs’ Cross-Motion: (1) Plaintiffs’ Response to

Defendants’ Statement of Undisputed Material Facts (Dkt. 61-1); (2) Plaintiffs’ Statement of

Undisputed Material Facts (Dkt. 62-1); and (3) Plaintiffs’ Cross-Motion for Summary Judgment,

Exhibit 13 (Dkt. 62-14).
                          3:16-cv-03221-CSB-EIL # 63            Page 2 of 3




        3.      The correct version of Plaintiffs’ Response to Defendants’ Statement of Undisputed

Material Facts (Dkt. 61-1) is attached hereto as Exhibit 1. Plaintiffs respectfully request leave of

the Court to withdraw Dkt. 61-1 and file Exhibit 1 in its place.

        4.      The correct version of Plaintiffs’ Statement of Undisputed Material Facts (Dkt. 62-

1) is attached hereto as Exhibit 2. Plaintiffs respectfully request leave of the Court to withdraw

Dkt. 62-1 and file Exhibit 2 in its place.

        5.      The correct version of Plaintiffs’ Cross-Motion for Summary Judgment, Exhibit 13

(Dkt. 62-14) is attached hereto as Exhibit 3. Plaintiffs respectfully request leave of the Court to

withdraw Dkt. 62-14 and file Exhibit 3 in its place.

        6.      Plaintiffs state that they have conferred with Defendants, through counsel, and

Defendants do not object to the relief requested herein.

        7.      Plaintiffs further state that the relief requested will not prejudice any party and will

benefit the Court by ensuring that the parties’ pending cross-motions for summary judgment are

decided based upon a complete and accurate record.

        8.      Accordingly, Plaintiffs respectfully request that the Court direct the Clerk to

withdraw the filings at Dkt. 61-1, 62-1 and 62-14, and to file the attached Exhibits 1, 2 and 3,

respectively, in their place.

                                                        Respectfully submitted,

                                                        s/Oliver B. Hall
                                                        Oliver B. Hall
                                                        CENTER FOR COMPETITIVE DEMOCRACY
                                                        P.O. Box 21090
                                                        Washington, D.C. 20009
                                                        (202) 248-9294
                                                        oliverhall@competitivedemocracy.org




                                                   2
                      3:16-cv-03221-CSB-EIL # 63         Page 3 of 3




                              CERTIFICATE OF SERVICE

       I hereby certify that on December 29, 2020, I filed the foregoing document using the
Court’s CM/ECF filing system, which will effect service upon all counsel of record.




                                                 s/Oliver B. Hall
                                                 Oliver B. Hall
